Title: From Thomas Jefferson to Thomas Mann Randolph, 22 December 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Th: J to TMR.
                            Tuesday Dec. 22. 07. 3. P.M.
                        
                        I have this moment signed the bill for a general embargo on all American vessels. it passed by 82.
                            against 44. the latter were one half Federalists, ¼ of the little band, the other fourth of republicans happening to take
                            up mistaken views of the subject. my love to all our dear family & affectionate salutations to yourself.
                    